It is my view that the decision herein does violence to the provision of chapter 49, S. L. 1925, and to the rule of law heretofore embraced in causes determined by this court.
It is admitted as to causes of action 2 to 7, inclusive, that there was no compliance with the requirement of chapter 49, S. L. 1925, in that the county clerk at no time certified that the purported purchase orders or contracts were within the appropriation. The Legislature undertook to require such a certification. The legislation reads:
"Provided, that no purchase order or contract shall be valid unless within the appropriation as made for that particular and specific purpose, and so certified by the officer charged with keeping the appropriation and expenditure records of the county or municipality."
In Central Nat. Bk. of Okmulgee v. Board of Co. Com'rs of Cherokee Co., No. 22733, September 25, 1935, 173 Okla. 606,49 P.2d 195, where the action was based on county warrants prima facie valid, we held a purported purchase order or contract, forerunning the warrant, which failed to come up to these two requirements "cannot become the basis for the issuance of a legal warrant." In so doing we followed the rule in Western Paint  Chemical Co. v. Board of Co. Com'rs of Washington Co., 171 Okla. 302, 42 P.2d 533; Coggeshall  Co. v. Smiley, Co. Treas., 142 Okla. 8, 285 P. 48, and Austin Western Mach. Co. v. Board of Co. Com'rs of Carter Co.,160 Okla. 232, 11 P.2d 117.
I find no valid reason for departure from the rule now. Moreover, there was irregularity shown in the manner of entering into the purchase orders or contracts. It was shown that members of the board as individuals purchased, and such action has heretofore uniformly been held not to be considered as an action of a board. *Page 480